              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:14-cr-00026-MR-WCM-2


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                   ORDER
                                )
TABATHA DIANNE BLACK,           )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s “Motion for

Hardship Credit for Hard Time Served” [Doc. 88].

      By the present motion, the Defendant requests that the Court give her

two days of sentencing credit for every day served due to the extended

period of time that she has been on “lock-down status” at FCI Aliceville.

[Doc. 88].

      The Attorney General, not the sentencing court, is responsible for

computing a prisoner’s credit. United States v. Wilson, 503 U.S. 329, 335

(1992). A prisoner seeking review of the computation of his sentence credit

must first seek administrative review of that computation through the Bureau

of Prisoners. Only after such administrative remedies have been exhausted



     Case 1:14-cr-00026-MR-WCM Document 89 Filed 04/19/21 Page 1 of 2
can a prisoner then seek judicial review of his sentence computation. Id.

Further, because “[a] claim for credit against a sentence attacks the

computation and execution of a sentence rather than the sentence itself,”

United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989), such claims must

be raised pursuant to 28 U.S.C. § 2241 in the district of confinement. In re

Jones, 226 F.3d 328, 332 (4th Cir. 2000); 28 U.S.C. § 2241(a).

     Accordingly, the Defendant should address her request for sentencing

credit to the Bureau of Prisons. Once her BOP administrative remedies have

been exhausted, the Defendant may seek judicial review in the district of her

confinement.

     IT IS, THEREFORE, ORDERED that t the Defendant’s “Motion for

Hardship Credit for Hard Time Served” [Doc. 88] is DENIED WITHOUT

PREJUDICE.

     IT IS SO ORDERED.
                            Signed: April 19, 2021




                                         2



     Case 1:14-cr-00026-MR-WCM Document 89 Filed 04/19/21 Page 2 of 2
